                                             Case 20-12814-mkn          Doc 421     Entered 07/17/20 15:02:48      Page 1 of 4




                                        1   BRETT A. AXELROD, ESQ.
                                                                                                       Electronically Filed July 17, 2020
                                            Nevada Bar No. 5859
                                        2   FOX ROTHSCHILD LLP
                                            1980 Festival Plaza Drive, Suite 700
                                        3
                                            Las Vegas, Nevada 89135
                                        4   Telephone: (702) 262-6899
                                            Facsimile: (702) 597-5503
                                        5   Email: baxelrod@foxrothschild.com
                                            Counsel for Debtors
                                        6
                                        7                              UNITED STATES BANKRUPTCY COURT

                                        8                                         DISTRICT OF NEVADA

                                        9    In re                                                  Case No. BK-20-12814-mkn
                                       10                                                           Jointly Administered with
                                                     RED ROSE, INC.,
                                       11
                                                       Affects Beachhead Roofing and Supply, Inc.   Case No. BK-S-20-12815-mkn
1980 Festival Plaza Drive, Suite 700




                                       12              Affects California Equipment Leasing         Case No. BK-S-20-12816-mkn
    Las Vegas, Nevada 89135




                                                                                                    Case No. BK-S-20-12818-mkn
     FOX ROTHSCHILD LLP




                                                        Association, Inc.
       (702) 597-5503 (fax)




                                                                                                    Case No. BK-S-20-12819-mkn
          (702) 262-6899




                                       13              Affects Fences 4 America, Inc.
                                                       Affects James Petersen Industries, Inc.      Case No. BK-S-20-12820-mkn
                                       14              Affects PD Solar, Inc.                       Case No. BK-S-20-12821-mkn
                                                       Affects Petersen Roofing and Solar LLC       Case No. BK-S-20-12822-mkn
                                       15              Affects Petersen-Dean, Inc.                  Case No. BK-S-20-12823-mkn
                                                       Affects PetersenDean Hawaii LLC              Case No. BK-S-20-12824-mkn
                                       16              Affects PetersenDean Roofing and Solar       Case No. BK-S-20-12825-mkn
                                                        Systems, Inc.                               Case No. BK-S-20-12826-mkn
                                       17
                                                       Affects PetersenDean Texas, Inc.             Case No. BK-S-20-12827-mkn
                                       18              Affects Red Rose, Inc.                       Case No. BK-S-20-12829-mkn
                                                       Affects Roofs 4 America, Inc.                Case No. BK-S-20-12831-mkn
                                       19              Affects Solar 4 America, Inc.                Case No. BK-S-20-12833-mkn
                                                       Affects Sonoma Roofing Services, Inc.
                                       20              Affects TD Venture Fund, LLC                 Chapter 11
                                                       Affects Tri-Valley Supply, Inc.
                                       21              Affects All Debtors                          DECLARATION OF STEPHEN
                                       22                                                           NERHEIM IN SUPPORT OF
                                                                                                    DEBTORS PURSUANT TO 11 U.S.C.
                                       23                                                           §§ 361 AND 363 TO HONOR PRE-
                                                                                                    PETITION INSURANCE PREMIUM
                                       24                                                           FINANCE AGREEMENT AND
                                                                                                    PROVIDE ADEQUATE PROTECTION
                                       25
                                                                                                    PAYMENTS TO AFS/IBEX
                                       26                                                           PURSUANT TO THE SAME

                                       27                                                           Hearing Date: August 19, 2020
                                                                                                    Hearing Time: 10:30 a.m.
                                       28

                                            Active\112388994                               1
                                             Case 20-12814-mkn             Doc 421     Entered 07/17/20 15:02:48        Page 2 of 4




                                        1           I, Stephen Nerheim, being duly sworn, hereby depose and declare under penalty of perjury:
                                        2           1.         I am over the age of 18, am mentally competent, and if called upon to testify as to the
                                        3   statements made herein, could and would do so.
                                        4           2.         I am employed as the Chief Financial Officer of debtor Petersen-Dean, Inc.
                                        5           3.         I make this declaration in support of the Motion Pursuant To 11 U.S.C. §§ 361 And 363
                                        6   Authorizing Debtors To Honor Pre-Petition Insurance Premium Finance Agreement And Provide
                                        7   Adequate Protection Payments To AFS/IBEX Pursuant To The Same (the “Motion”), filed by Petersen-
                                        8   Dean, Inc., Beachhead Roofing & Supply, Inc., California Equipment Leasing Association, Inc., Fences
                                        9   4 America, Inc., James Petersen Industries, Inc., PD Solar, Inc., Petersen Roofing and Solar LLC,
                                       10   PetersenDean Hawaii LLC, PetersenDean Roofing and Solar Systems, Inc., PetersenDean Texas, Inc.,
                                       11   Red Rose, Inc., Roofs 4 America, Inc., Solar 4 America, Inc., Sonoma Roofing Services, Inc., TD
1980 Festival Plaza Drive, Suite 700




                                       12   Venture Fund, LLC, and Tri-Valley Supply, Inc., the debtors and debtors in possession (collectively, the
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13   “Debtors”), in the above captioned chapter 11 cases (the “Chapter 11 Cases”).
                                       14           4.         Debtors are in the business of installing commercial and residential roofing and solar

                                       15   panel systems. In that capacity, Debtors perform services relating to the design, engineering, and

                                       16   installation for the solar projects.

                                       17           5.         The builders and general contractors with whom Debtors conduct business require

                                       18   Debtors to maintain certain insurance policies. These insurance policies are critical to Debtors’ ability
                                       19   to continue their business operations because builders and general contractors require Debtors to present
                                       20   valid certificates of insurance in connection with their projects. Specifically, builders and general
                                       21   contractors require Debtors to maintain the following insurance policies (i) workers’ compensation
                                       22   insurance; (ii) employment practices liability insurance; (iii) general liability insurance that covers,
                                       23   among other things, personal injury and bodily injury; (iv) professional liability insurance; (v)
                                       24   automobile insurance; and (vi) excess liability insurance.

                                       25           6.         In addition, Debtors maintain the following insurance policies for the benefit and

                                       26   protection of their business operations: (i) directors’ and officers’ liability insurance; (ii) property

                                       27   insurance; (iii) inland marine insurance; (iv) pollution insurance; and (v) crime insurance. The insurance

                                       28   policies maintained by Debtors in connection with their business operations are collectively referred to

                                            Active\112388994                                 2
                                             Case 20-12814-mkn             Doc 421     Entered 07/17/20 15:02:48         Page 3 of 4




                                        1   herein as the “Insurance Policies.”
                                        2           7.         The insurance coverage under the Insurance Policies includes coverage for the benefit of
                                        3   Debtors and non-debtor affiliates. A true and correct list of all named insureds under the Insurance
                                        4   Policies is attached to the Motion as Exhibit A. Not all named insureds apply to all Insurance Policies.
                                        5   Generally, Debtor Petersen-Dean, Inc. (“PDI”) will procure the insurance coverages of the Insurance
                                        6   Policies on behalf of itself and its Debtor and non-debtor affiliates. Prepetition, all costs associated with
                                        7   the Insurance Policies were paid by PDI. The majority of the coverages benefit, and cover the risks of,
                                        8   Debtors. Thus, Debtors anticipate that, postpetition, all costs associated with the Insurance Policies
                                        9   (including coverages for the benefit of Debtors and non-debtor affiliates) will be paid by either PDI or
                                       10   Debtor PD Solar, Inc. Debtors do not intend to separate or allocate the cost of insurance coverages
                                       11   between Debtors and the non-debtor affiliates because procuring all insurance coverages together
1980 Festival Plaza Drive, Suite 700




                                       12   creates certain, material cost savings, and separating the procurement process between Debtors and the
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13   non-debtor affiliates would be onerous, expensive and impracticable.
                                       14           8.         To obtain the above-referenced Insurance Policies, Debtors entered into an insurance
                                       15   Premium Finance Agreement with AFS/IBEX to finance a portion of Debtors’ insurance premiums. On
                                       16   April 29, 2020, Debtors and AFS/IBEX entered into that certain Premium Finance Agreement (the
                                       17   “Premium Finance Agreement”) pursuant to which Debtors financed a portion of the premiums for the
                                       18   following Insurance Policies: property insurance, inland marine insurance, general liability insurance,
                                       19   automobile insurance, excess liability insurance, pollution insurance, executive risk insurance, D & O
                                       20   insurance, crime insurance and professional liability insurance. A true and correct copy of the Premium
                                       21   Finance Agreement is attached to the Motion as Exhibit B.
                                       22           9.         Pursuant to the Premium Finance Agreement, Debtors made a down payment in the
                                       23   amount of $285,984.34 and AFS/IBEX, as lender, advanced $1,122,837.35 in payment of Debtors’
                                       24   insurance premiums. Debtors are obligated to make nine (9) payments to AFS/IBEX on the first of each

                                       25   month, each in the amount of $127,335.53 (the “Monthly Payments”), with Debtors’ first payment

                                       26   being due on June 1, 2020. As of the date of this Motion, seven (7) installments under the agreement

                                       27   remain unpaid. Debtors made two payments to AFS/IBEX, one payment on June 18, 2020 and a second

                                       28   payment on July 10, 2020, in accordance with Debtors’ authority to use cash collateral and the approved

                                            Active\112388994                                 3
                                             Case 20-12814-mkn            Doc 421     Entered 07/17/20 15:02:48       Page 4 of 4




                                        1   budget.
                                        2             10.      As security for the obligations under the Premium Finance Agreement, Debtors granted
                                        3   AFS/IBEX a security interest in and provided an assignment of (i) all of the insurance policies
                                        4   identified in the agreement, as well as all unearned premium, returned premium, dividend payments and
                                        5   loss payments which reduce the unearned premiums thereof; and (ii) all money that may become
                                        6   payable under the insurance policies (subject to the interest of any applicable mortgagee or loss payee).
                                        7   The security given to AFS/IBEX under the Premium Finance Agreement is collectively referred to
                                        8   herein as the “Collateral.” Debtors further granted AFS/IBEX a power of attorney to cancel the
                                        9   Insurance Policies upon a default and collect the Collateral (the unearned premiums) and apply the

                                       10   proceeds to the indebtedness owed to AFS/IBEX.

                                       11             11.      Maintenance of Debtors’ insurance coverage under the Insurance Policies is crucial.
1980 Festival Plaza Drive, Suite 700




                                       12   Many of the Insurance Policies are required by the parties with which Debtors conduct business. The
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13   nonpayment of the Monthly Payments under the Premium Finance Agreement could result in the

                                       14   termination of one or more of the Insurance Policies. If any of the Insurance Policies are terminated,

                                       15   Debtors may be exposed to substantial liability for personal and/or property damages to the detriment of

                                       16   all parties in interest.

                                       17             I declare, under penalty of perjury of the laws of the United States of America, that the

                                       18   foregoing statements are true and correct to the best of my knowledge, information, and belief.
                                       19             Executed this 17th day of July 2020.
                                       20
                                                                                                           /s/Stephen Nerheim
                                       21                                                                  Stephen Nerheim
                                       22
                                       23
                                       24

                                       25
                                       26
                                       27
                                       28

                                            Active\112388994                                 4
